Citation Nr: 1012119	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-21 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law 
Judge in March 2007.  A transcript of the hearing is of 
record.

This case was remanded by the Board in August 2007 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD as the result of 
a personal assault during her active duty service.

2.  There is credible supporting evidence of record to 
support her claimed in-service stressors.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, PTSD was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 4.125 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  

Service Connection

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2009).  

The law provides that "[i]f the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2) 
(2009).  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy, or that the Veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the Veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the reported 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

Further, there are special considerations for PTSD claims 
predicated on a personal assault.  The pertinent regulation, 
38 C.F.R. § 3.304(f)(4), provides that PTSD based on a 
personal assault in service permits evidence from sources 
other than the Veteran's service records which may 
corroborate her account of the stressor incident.  Examples 
of such evidence include, but are not limited to:  records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(4).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  Id.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As an initial matter, the Board notes that the evidence does 
not show, nor does the Veteran report, that she engaged in 
combat with the enemy.  According to her Form DD-214, she did 
not have any foreign or sea service and was not awarded any 
combat medals or decorations.  In addition, her military 
occupation specialty (MOS) was listed as a Multichannel 
Communications Equipment Operator, and the service treatment 
records and service personnel records do not contain any 
reports of combat incidents in service.  In fact, the Veteran 
expressly denied involvement in combat in a September 2004 VA 
treatment report.

For these reasons, the Board finds that the Veteran did not 
engage in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b).  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  Accordingly, her statements and testimony 
concerning the reported stressors may not be accepted, 
standing alone, as sufficient proof of their occurrence.  
Therefore, independent evidence is necessary to corroborate 
her statement as to the occurrence of the claimed stressors.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).   

In this case, the Veteran maintains that she suffers from 
PTSD due to her active duty service.  Specifically, she 
indicated that she was the victim of a sexual assault in 1979 
by her drill sergeant when she was in basic training at Fort 
Jackson, South Carolina.  As a result, she asserted that she 
began to frequently visit medical treatment facilities, which 
in part led to her being "recycled" through basic training 
three times.  See Hearing Transcript (T.) at p. 3.  She 
testified that she was transferred to a different unit for 
her second round but was eventually returned to the offending 
sergeant's unit on her third round.  She indicated that, as a 
result of the stress she was under, she made herself complete 
basic training while injured in order to get away from her 
drill sergeant.  See id. at p. 5.  Additionally, she stated 
that she was sexually harassed by a supervisor who she worked 
for approximately six or seven months when she was stationed 
in Fort Hood, Texas, which caused her to be removed from that 
detail.  Id. at p. 5-8.  She indicated in her testimony that 
she was too embarrassed to report the incidents, and that, 
due to the stress she was under, she was disciplined with 
Article 15 proceedings for "trying to get away."  Id. at p. 
9. 

VA has defined personal assault very broadly to include an 
event of human design that threatens or inflicts harm.  
Examples of personal assault include rape, physical assault, 
domestic battery, robbery, mugging, stalking, and harassment.  
See VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA 
Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., 
Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  As the 
Veteran has claimed that she was sexually harassed and 
assaulted by superiors in service, as detailed above, the 
Board will consider the provisions of 38 C.F.R. § 
3.304(f)(4), which provides that PTSD based on a personal 
assault in service permits evidence from sources other than a 
veteran's service records to corroborate his or her account 
of the stressor incident.  

In this case, the Veteran submitted several statements 
regarding the nature of the sexual assault and sexual 
harassment in service.  The Board acknowledges that she is 
competent to report the events because this requires only 
personal knowledge as it comes to her through her senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994)

	In rendering a decision on appeal, however, the Board must 
also analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency 
of evidence differs from weight and credibility.  The former 
is a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 
	10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Here, the Veteran consistently reported a history of military 
sexual trauma occurring in basic training and harassment by a 
supervisor in Fort Hood, although the exact details of the 
events varied in some instances.  For example, in a September 
2004 VA treatment report, she reported being raped 
approximately 10 times by three different men in service, and 
other accounts of the in-service personal assault 
consistently identified a sexual assault by a drill sergeant 
during basic training and of sexual harassment by a 
supervisor when she was stationed in Fort Hood.  

However, the Board recognizes that, in a March 2006 VA 
psychological evaluation, she explained that she had blocked 
out the events and could not provide additional details 
regarding her military career.  The Board also finds it 
significant that the claims file does not contain any 
conflicting statements by the Veteran denying any history of 
an in-service personal assault.  Moreover, she related that 
she thought she had PTSD as early as 1997, when she initially 
reported to the VA for outpatient treatment for unrelated 
disorders, and responded positively when asked about whether 
she incurred any military sexual trauma in service during a 
routine examination in August 2001, several years prior to 
her claim for PTSD.  These statements, rendered in the 
ordinary course of treatment, lend credibility to her 
assertions.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive 
proper care).
	
Further, service personnel records confirm that the Veteran 
repeated basic training three times at Fort Jackson before 
she was eventually transferred to Fort Hood.  The Board finds 
it significant that, according to service records, her third 
round was with the same unit to which she was originally 
assigned and that she reported that she was "depressed at 
being recycled" in an August 1979 service treatment report.  
Moreover, with regard to her statements that she was 
disciplined during service, the Board notes that she was 
indeed sanctioned with Article 15 proceedings in February 
1982.  According to the Article 15 proceedings, she was 
sanctioned for failing to report to a Battalion Awards 
Ceremony as ordered and that she did not properly prepare for 
a company room inspection.  Additional details of this event 
are found within a January 1982 service treatment report, 
which indicated that the Veteran had gone to two medical 
facilities, having lied about going to the first in order to 
gain access to the second.  Taken in a light most favorable 
to the Veteran, this evidence may corroborate her hearing 
testimony of "trying to get away" and, at the very least, 
constitutes evidence of behavioral changes after the claimed 
assaults.

Beginning in October 2003, the Veteran was diagnosed with 
PTSD as a result of military sexual assault, and this 
diagnosis was confirmed in subsequent VA treatment reports 
and in a March 2006 VA psychological evaluation.  The March 
2006 diagnosis of PTSD in particular was rendered as a result 
of her detailed reports of having been sexual assaulted 
during basic training by her drill sergeant and having been 
sexually harassed by a supervisor at Fort Hood.  It is 
important to note that, for personal assault PTSD claims, an 
after-the-fact medical opinion can also serve as the credible 
supporting evidence of the reported stressor.  See Patton v. 
West, 12 Vet. App. 272, 280.

	In this case, after carefully reviewing all the evidence on 
file, the Board finds no adequate basis to reject the 
competent lay statements and medical evidence of record that 
is favorable to the Veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  While the evidence is not unequivocal, it has 
nonetheless placed the record in relative equipoise.  Given 
the circumstantial evidence of record corroborating the 
reported sexual trauma, as well as evidence of record 
suggesting a current diagnosis of PTSD related to the 
assault, the Board finds that the in-service stressor 
identified by the Veteran has been verified as is necessary 
to establish a claim for PTSD based on a personal assault 
pursuant to 
	38 C.F.R. § 3.304(f).  
	
	Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports service connection for 
PTSD.  38 U.S.C.A. § 5107(b).  As such, the appeal is 
granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


